Judge Hobson,
dissenting:
In Commissioners v. George, 104 Ky., 260, 20 R., 938, 47 S. W., 779, it was determined by this court that under our Constitution the Legislature, may be empowered by ‘ law to elect subordinate *29officers for tlie State government not named in the Constitution-. That decision is in accord with the great weight of authority, and the settled practice in the State, long recognizéd by this court. In Taylor v. Com., 3 J. J. Marsh., 401, the only question decided was that an order appointing a clerk was not a judicial order from which an appeal could be taken. Nothing more than this •was before the court -or considered. The other cases cited in the majority opinion from this State are equally inapplicable. The Legislature of this State for years before the -adoption of the present Constitution had elected not -only the librarian, but the warden of the penitentiary. At that time the librarian was ex officio custodian of the public grounds and buildings. The office of caring for the State’s library is no more within the province of the Legislature than the judiciary or the executive. It stands on the siame plane as other offices created for the preservation of the property of the State — such as the keeper of the arsenal, the penitentiary, and the like. But, more than this, -since the present Constitution was adopted the Legislature created the office of custodian of the public grounds, taking these duties from the librarian, and authorizing this court to elect the officer. Certainly the custodian of the public grounds' is not more peculiarly within the province of the Legislature than any other inferior office created by lawu If the election of such officers is peculiarly an executive act, and not within the power of the legislative department, though conferred by law, it is equally not within the power of the judiciary. Yet this court appointed the present custodian, and he is holding now under this -appointment. The -circuit courts of the State and the county courts have both for time immemorial exercised the power of appointment. But, although a large part of the' *30■majority opinion is devoted to this question, it does not in fact arise in this case, nor was it made, as we understood, in the argument. The acts of a de facto officer are valid between third persons, however ^ invalid they may be so far as he is concerned. The election commissioners who sat upon the board which determined the election contest before us had been regularly adjudged by this court to be entitled to the office. Poyntz v. Shackelford, 107 Ky., 546 (21 R., 1323), (51 S. W., 855). They qualified under the authority of that decision, assumed possession of the office, and discharged their duties under it. Whether that judgment was erroneous or not, is immaterial. It was the official settlement of the question by the highest tribunal io which it could be taken. Appellee had no other recourse than to make his contest before the board as rims 'constituted. Its members were at least de facto officers, and the validity of their appointment can not be assailed in a collateral proceeding between third persons for the purpose of establishing the invalidity of their official acts. This is, in effect, conceded by the majority opinion; and it is difficult to perceive why the court discussed at such length, or undertook to .determine, a question not before it. It is also immaterial that one or two of the commissioners had on a jrrevious occasion expressed an opinion as to the law of the case-; for, if such were, the rule, six of the judges of this court would be incompetent to sit in this case, and in a large part of the suits in the courts the regularly elected judges would be unable to preside. The objection that the board threw out certain votes, and thus reached the conclusion that appellee had received the highest number of legal votes, is equally unavailing, because the question before the board was which of the two candidates had received the highest number of legal votes. This' question they de*31aided in favor of appellee. If they had jurisdiction to decide and did decide, then, however erroneous their reasons may have been, their decision is none the less valid. Ko principle is better settled than that a judgment can not be .attacked collaterally because bad reasons were given for it. In determining which of the two candidates had received the highest number of legal votes, the board, of necessity, had jurisdiction to disregard votes that were not legal, and to count only the legal votes. The counties bear the same relation to the State in a State election as the precincts do to a county in a county election, or the counties to a district in the election of a representative in Congress. In a number of cases decided under the present statute this court has upheld the throwing out of a precinct, or recognized this power in the county boards, where the votes were not legally cast. Leeman v. Hinton, 1 Duv., 40, and Com. v. Jones, 10 Bush, 725, are explained, and held not to conflict with this rule. Wilson v. Hines, 99 Ky., 224 (18 R., 233), 35 S. W., 627, 37 S. W., 148; Major v. Barker, 99 Ky., 310 (18 R., 104), 35 S. W., 543; Banks v. Sergent, 104 Ky., 843 (20 R., 1024), (48 S. W., 149); Creech v. Davis (21 R., 325), (51 S. W., 428). The House of Representatives of the United States has also uniformly exercised this power, and its right to throw out entire counties, where the votes were not legally east, has, it is believed, never been challenged. This leaves in the case only the question of the authority of the Legislature to confer upon - the board the power to hear the contest, and on this question the counsel for appéllant have mainly rested their case.
Previous to 1850, the only constitutional officers in the State elected by the people were the governor, lieutenant governor, and members of the General Assembly. The Constitution- itself provided how contested elections of these. *32officers should be determined. The Constitution of 1850,, which made a number of other officers elective, contained in article-4, section 14, relating to this court, this provi-. sion: “The General Assembly shall direct by law the mode and manner of conducting and making due return to the secretary of State of all elections of the judges and clerk,, or clerks of the court of -appeals aud of. determining contested elections of any of these officers.” In article 8, section 24, this provision was made: “The General Assembly shall provide by law for the trial of any contested election of auditor, register, treasurer, attorney general, judges of circuit courts, and .all other officers not otherwise herein! specified.” Under these provisions, the General Assembly-created boards for the 'determination, of contested elections, and made their decisions final. See Stanton’s Rev. St., c. 32, art. 7. The validity of these statutes was upheld by this court in Batman v. Megowan, 1 Metc., 538. The-court said: “A board is to be constituted -as prescribed by the statute to examine the poll books and issue certificates of election. Another board' is to be organized in the case of a contested election for determining the contest between the claimants. Upon this la-st-mentioned board the law devolves the duty 'and confers the power of deciding who is entitled to the office. The courts have no. right to adjudicate upon these questions or to decide such contests. . . . The decision of the contesting board is made final and conclusive by the statute. By this provision, the Legislature evidently intended to accomplish a, two-fold purpose: A speedy and summary mode of deciding cases of contested elections, and determining finally and conclusively which one' of the claimants was entitled to the office, was very important, and, to effect this object, the organization of this board was provided for. An*33other object equally important was to withdraw these contests from the jurisdiction of the courts.” This decision was uniformly adhered to, and it was held not only that the statutory remedy was exclusive, but that, in the absence of a provision of law applicable to a particular case, no contest could be made. Clarke v. Rogers, 81 Ky., 43, 4 R., 929; Broaddus v. Mason, 95 Ky., 421 (16 R., 38), 25 S. W., 1060; Stine v. Berry, 96 Ky., 63 (16 R., 279), 27 S. W., 809. The statutes were revised in 1873, and the old law was re-enacted as to contested elections, with the exception that in the case of county officers the judgment of the county contest board was not made final, but an appeal was allowed from their decision to the circuit court, and from thence to this court'. The county boards were often not qualified to pass intelligently! on the questions presented, or free from local prejudice; so, in the exercise of legislative discretion, it was thought proper to except these minor contests out of the rule, and to leave State offices as before. Thus stood the law at the time the new Constitution was adopted, which substituted for the provisions we have quoted concerning elections in the Constitution then in force the following: “Except as otherwise herein expressly provided, the General Assembly shall have power to provide by general law' for the manner of voting, for ascertaining the result of elections and making due returns thereof, for issuing certificates, or commissions to all persons entitled thereto, and for the trial of contested elections.” I't is perfectly manifest that this provision was intended to take the place of the two provisions quoted from the former Constitution. Certain contests are expressly provided for by the Constitution, and certain regulations are made as to the manner of voting, and therefore the section opens *34with the words, “Except as otherwise herein expressly provided.” It is a familiar rule of construction that where an old provision of law, which had a well-settled judicial construction, is brought over into a new enactment, it is held to have been enacted as a continuance of the old rule — in other words, that it will be presumed if a change of meaning was intended a different provision would be made, and not that which has been judicially construed. Not only so, but it will be observed that in this section the power of the General Assembly to provide for the trial of contested elections .by general law is the same as its power to provide by general law for the holding of the election, the ascertaining of the result, and the issuing of certificates to the .persons entitled thereto; that is, the plenary power of the General Assembly as to the holding of elections and ascertaining the iesult does not stop with the issuing .of the certificate, but extends in precisely the same manner to all cases of contested elections.
It is said, however, that the present Constitution differs from the former one in this: that by section 109 the judicial power of the Commonwealth is vested in the courts established by the Constitution, and that by section 135 the Legislature is forbidden to establish courts not provided for by the Constitution. But if the constitutional convention had designed to change the plenary power of the Legislature on the subject of elections which it had always enjoyed, and was expressly continued by section 153, they would certainly not have done so in any such uncertain way as this. For it must be remembered that up to this time the jurisdiction of the courts of Kentucky over cases of contested elections of State officers had always been taken away. As the courts had never exercised this jurisdiction, and the Legislature had always controlled the *35subject, and this control was expressly continued by section 153, it is evident that section 135, which is found under the head of “Circuit Courts,” was intended to prevent the establishment of the superior court of common pleas, ¡chancery, land criminal courts throughout the State, as had prevailed under the former Constitution, and to secure a uniform system of-circuit courts in all the counties. By section 110, this court has such appellate jurisdiction as may be prescribed by law. By section 126, the jurisdiction of the circuit courts remains as then established, subject to the .power of the General Assembly to change it. The same provisions are made by sections 139, 141, 142, and 143 for the inferior courts. The General Assembly was therefore expressly authorized to regulate the jurisdiction of all the courts of the State, and could grant or withhold jurisdiction in contested elections as it saw fit.
In the absence of any constitutional provision, the courts at common law had jurisdiction by quo uxirrcmto to hear and determine the title to office, and determine which of two claimants had been elected. McCrary, Elect., sections 369, 380; Cooley, Const. Lim., 787. What, then, could have been in the mind of the convention in framing this section of the Constitution, unless it was intended to ¡clothe the Legislature with the ¡power to create special boards, so as to secure a speedy determination of such 'contests, as had been the rule in this State then for -40 years? This construction of the Constitution has been followed by the executive, legislative, and judicial departments of the State ever since its adoption. By section 245, the governor was required to appoint three commissioners to revise the statutes of the State, to the' end that they should conform to and effectuate the Constitution. The governor appointed three learned lawyers, two of *36whom were members of the constitutional convention. They prepared and reported to the General Assembly an elaborate new act regulating elections, so as to conform to the changes made by the Constitution. But the article on contested elections they left as in the old law. This General Assembly, which has since been known as the “Long Parliament,” and contained not a few members of the constitutional convention, and some of the best talent of the State, adopted the act without change as to contested elections; and, although there was much discussion about the changes inaugurated by the Constitution, no objection was, made t® the article on- contested elections. Some years afterwards, the Legislature again revised the law, and again readopted the old provision as to contested elections in substance as~ they were before.
Certainly this legislative construction of the Constitution, acquiesced in by the people of the State, is entitled to respect. Not only so, but this court unequivocally took the same view, and considered that the well-settled rule under the old Constitution as to contested elections was still in force, and that the statute creating special boards for their determination was valid. „ In Steele v. Meade, 98 Ky., 614 (17 R., 1158), 88 S. W., 944, the appellee and the appellant were candidates for the office of clerk of the circuit court of Boyd county at the November election, 1892 — the first election held under -the new Constitution. Meade, the appellee, received the certificate of the canvassing board. Steele, the appellant, whof was the incumbent, refused to surrender the office on the ground that he had received the most votes, and was sued for the possession of the office by Meade. Judgment was given against him, and he appealed. The judgment was affirmed on the authority of Stine v. Berry, 96 Ky., 63 (16 R., 279), 27 S. W., 809. *37Now, that case arose under the old Constitution, and was the last case on the subject under it to come before this court. There the court said: “We understand, and so adjudge, that the statute in regard to contested elections for State and county offices is exclusive, and that, when a inode of contest is .provided in a city charter for contesting! the election of city officers, it excludes any other remedy. Such statutes are enacted with remedies providing for the speedy determination of such questions, and to take from the courts all original supervisory power over such contests.” Following this, in Steele v. Meade, under the present Constitution, the court said: “If the canvassing board improperly performed its duty, then the writ of mandamus was the proper remedy; but if it did so properly, according to the returns before it, the remedy of the appellant was by inaugurating a contest before the proper board as provided by statute in such cases. That the canvassing board fully performed its duty has been determined by this court in Houston v. Steele, 98 Ky., 596 (17 R., 1149) 34 S. W., 6. And that the exclusive remedy provided in such cases for invalidating or impeaching the certificate of the canvassers was by a contest before the proper board is settled in Stine v. Berry, supra. The only issues in the case were issues of law, and the court properly determined them without the intervention of a jury.” It will be observed from the report of the case that the distinguished counsel for appellant, ExOhief Justice Holt, of this court, expressly sought a reversal on the ground that the certificate of the canvassing board'was only prima facie, and not conclusive, evidence of right; that the action was a quo warranto; and that the petition was defective because it failed to allege .that Meade was elected or received the majority of the votes. If the statute was invalid, regulating contests before the board, his argument was un*38answerable, because, in the absence of a statute excluding the jurisdiction of the courts in the action of quo warranto, for which provision is made by our statute (Code, section 480), the issue he tendered could have been heard. The authorities to this effect are numerous and without conflict. See Parks v. State, 100 Ala., 634; 13 South., 756; People v. Holden, 28 Cal., 124; Snowball v. People, 147 Ill., 260, (35 N. E., 538); State v. Shay, 101 Ind., 39; State v. Morris, 14 Wash., 262 (44 Pac., 266); Attorney General v. Barstow, 4 Wis., 567; State v. Meilike, 81 Wis., 574 (51 N. W., 875). The ruling of the court, therefore, upholding and enforcing the statute, was the only tenable ground on which the affirmance could be placed, and it was rested by the court solely on this ground. This case was followed in Wilson v. Hines, 99 Ky., 221 (18 R., 233), (35, S. W., 627, 37 S. W., 148), where the power of the county contest board to annul the certificate given by the canvassers was distinctly upheld. In Strong v. Jones, 101 Ky., 652 (19 R., 1298), 42 S. W., 752 (43 S. W., 704), Jones contested the election of Strong to the office of jailer; and, the contesting board having decided against him, he took an appeal to the circuit court, but failed to execute his appeal bond within sixty days, as required by the statute. This court upheld the sxaxute and dismissed the case. The validity of the statute was 'assumed, and jurisdiction taken to determine the rights of the parties, in Banks v. Sergent (20 R., 1024), (48 S. W., 149); Patrick v. Runyon (20 R., 1914), (50 S. W., 538); Creech v. Davis (21 R., 325), 51 S. W., 428; Tunks v. Vincent (106 Ky., 829), (21 R., 475), (51 S. W., 622); and Smith v. Patton (103 Ky., 444), (20 R., 165), (45 S. W., 459). In Anderson v. Likens, 104 Ky., 699, 20 R., 1001 (47 S. W., 867), the question of the power of the court in contested election cases was directly involved, and, after *39saying that the circuit court had no jurisdiction, this court gave the following reason for its decision; “For the mode and time of judicial investigation as to the meaning, legality, and regularity of the ballots thus required to be sealed up and returned to the clerk of the county count as the statute provides is by appeal to the contesting board, evidently intended to be invested with judicial functions; thence by appeal to the circuit court; thence to the court of appeals.” In Booe v. Kenner, (105 Ky, 517 (20 R., 1313), (19 S. W., 330), the court was earnestly appealed to to overrule Anderson v. Likens, and it was insisted that, relying upon a previous decision of this court, the appellee bad not gone before the contest board, and that if that decision was overruled he would lose his case, as the time 'had then’ expired’ for going before that board; but notwithstanding this earnest appeal this court held it “a wiser and sounder rule to let the appeal to the courts follow the action of the contesting board,” thus upholding the statute. All these decisions were unanimous, and are conclusive that this court recognized the rule obtaining under the old Constitution as still in force under the new.
It has been suggested that these decisions are not in point as to State contests, as they all involved county officers, and an appeal was allowed from the decision of the county board to the courts. This- distinction can not be maintained. If the Legislature could not create a special tribunal to hear the contest, but only the courts could hear it, then in Steele v. Meade the appellant should not have been turned out of court, and in Strong v. Jones the judgment of the board was void, and might have been ignored. So, in Booe v. Kenner, if the appellees were not compelled to go before the county board, they had lost no right by not instituting their contest. The point in all *40these cases is that they recognized the right of the Legislature to create the board and confer upon it jurisdiction, exclusive of the courts. The fact that an, appeal lies in certain cases does not affect thie character of the power exercised by the board. Under its power to regulate the jurisdiction of the court, the Legislature could allow or disallow appeals as it saw ñt. The judgment of a tribunal without jurisdiction is a nullity. It confers no right. It takes away none. No appeal is necessary to set it aside. If a suit should be brought in a court of a justice of the peace on a cause of action of which he hlad no jurisdiction, and was by Mm dismissed, who wrnuld contend that on appeal from his judgment the circuit court might proceed and try the case on its merits? No rule is better settled than that, where there is no jurisdiction in the- original tribunal over the subject-matter, on appeal the proceeding must be dismissed, and dan not be tried on the merits, although the superior court had origihal jurisdiction! in the premises. McKitrick v. Peter, 5 Dana, 588; Bassett v. Oldham, 7 Dana, 168; Howard v. Jones, 2 B. Mon., 527; Wigginton v. Moss, 2 Metc., 41; Fleming v. Limebaugh, 2 Metc., 267. The rule has also been recognized by the executive. The original bill was approved! by the distinguished lawyer Who was then governor, and commissions have been issued through several administrations pursuant to its require- ■ rnent. When the act before us was passed it was vetoed by -the governor on other grounds, and passed' by the Legislature over his veto; but it does not seem to ¡have.’Occurred to the learned executive that the Legislature Continuing the policy which had been pursued in- the State from its foundation, of keeping out of the courts these political questions relating to the election of State officers, was an infringement of the rights of the judiciary under the Constitution. See Senate Journal 1898, p. 960. Thus *41we see that the legislation in: question has met the approval, or at least the acquiescence, of all'three departments of the State government. The rule so long followed by the executive, the legislative, and the judiciary of this State is recognized in other States, under constitutional provisions substantially the same. In West Virginia the Constitution confers power upon the Legislature to provide by law for the-trial of election contests. The Constitution of the State is similar to ours, in the separation of the three departments of the government, and the judicial power of the State is vested in certain named court's. It contains no provision similar to section 135 of our Constitution, but that is immaterial, a.s the whole judicial power of the State is vested in certain tribunals, and this by necessary implication excludes the creation of others by the Legislature. Under these provisions the Legislature by statute directed election contests to be determined by a special tribunal, one to be selected by the contestant, one by the contestee, and the- third to be appointed by the governor. Two oases decided by such tribunals are reported in Loomis v. Jackson, 6 W. Va., 613, and Harrison v. Lewis, 6 W. Va., 713, under a resolution of the General Assembly. In Virginia the Constitution is the same as in West Virginia, and in that State it is provided by statute that contests for the office- of attorney general shall be decided by a special tribunal. composed of three circuit judges, to be named- by the governor. The judicial power of the State, being vested in the circuit courts, could not be exercised by the circuit judge when sitting as a constituent part of -another tribunal mot recognized by the Constitution, and so this provision of law is substantially the same as the West Virginia provision. ' To illustrate: Five judges of the United States supreme *42court were by an act of congress made members- of a commission to determine a contested leil-ectiom of president of the United States in the year 1877. These five judges, when sitting ás a part of that commission, could not exercise power conferred on the, supreme court of the United States, although they constituted a majority of the justices, and .could exercise such power when sitting in that capacity. In Colorado the Constitution is substantially the same as in Virginia, except that the clause relating to contested elections authorizes the Legislature to prescribe by law before what courts or judges cases of contested elections shall be determined'. The Legislature authorized-the city council of Denver to determine finally upon the election of its members, and the statute Was upheld’. D arrow v. People, 8 Colo., 417, (8 Pac., 661).
In Dill. Munic. Corp., sec. 200, it is said: "A constitutional provision that the judicial power of the State shall be vested in a supreme court and inferior courts docs not disable the Legislature, in creating municipal corporations, from providing that the city council shall be the judge of the election of its mayor, members, and other officers, and from prohibiting the ordinary courts of- justice from inquiring into the validity of the determination of the city council.” In Texas, where the common-law jurisdiction of the courts by quo loarrmto is no-t recognized, it is held that thle settlement of an election contest iis a political question, of which the courts have no jurisdiction, and that the Legislature can not confer this jurisdiction, upon the courts without constitutional authority to that effect. Williamson v. Lane, 52 Tex., 335; Ex parte, Whitlow, 59 Tex., 273. In Louisiana, where action of quo warranto does not prevail,’it is held that the courts have no jurisdiction over these political matters without express legislative -author*43ity. State v. Judge of Second Judicial District Court, 13 La. Ann., 89; State v. Police Jury, 41 La. Ann., 851, (6 . South., 777). But, in the States' where the cotmmon-law jurisdiction of the courts by quo warranto exists, it seems to be held without exception that the courts may determine cases of contested elections in ain action of quo warranto. Although the power of the Legisla,ture to create special tribunals for this purpose is .also recognized, that latter remedy is held cumulative, 'and not to oust the courts of their jurisdiction uniess such intention is satisfactorily shown by the statute. McCrary, Elect, sec. 369; Dill. Mun. Corp., sec. 202. But the judgments of the special tribunals, when Tendered, are held conclusive on the parties. People v. Hall, 80 N. Y., 117; Packard v. Craig, 114 Cal., 95 (45 Pac., 1033); Allen v. Patterson, 85 Ill. App., 256; Lyon v. Dunn, 196 Pa., 90 (46 Atl., 384). See, also, on this subject, Parks v. State, 100 Ala., 634 (13 South., 756); People v. Holden, 28 Cal., 124; People v. Londoner, 13 Colo., 303 (22 Pac., 764, 6 L. R. A., 444); Snowball v. People, 147 Ill., 260 (35 N. E., 538); State v. Fransham, 19 Mont., 273 (48 Pac., 1); State v. McKinnon, 8 Or., 493; State v. Morris, 14 Wash., 262 (44 Pac., 266); Attorney General v. Barstow, 4 Wis., 567. Where the common-law remedy of quo warranto is niot applicable, ais in election oases on local option, taxes, county-seat removal, and other questions submitted to the people, it seems to be uniformly held that the statutory remedy is exclusive, and that where the statute has provided no remedy there can be no contest. Clarke v. Rogers, 81 Ky., 43 (4 R., 929); Taxpayers v. O’Kelly, 49 La, Ann., 1039 (22 South., 311); Ex parte Towles, 48 Tex., 413; Clarke v. Jack, 60 Ala., 271; Savage v. Wolfe, 69 Ala., 569. It may be safely asserted, therefore, from the authorities, that the result of an election *44is a political question, properly within the sphere of the legislative branch of the government, and that the courts have only s'uch jurisdiction in the matter as may be conferred by law. See, in addition to 'above, Dickey v. Reed, 78 Ill., 261; Odell v. Wharton, 87 Tex., 173 (27 S. W., 123).
It has been uniformly held by this court that thel county commissioners must pass upon the disputed ballots which are returned to them. Houston v. Steele, 98 Ky., 599, 17 R., 1149, 34 S. W., 6; Booe v. Kenner, supra. In passing upon these ballots they perform precisely the same function as the contest board which* hears the ease; where their decision is not acquiesced in. If the contest board' exelrcises judicial functions, then the county commissioners, in passing on the disputed ballots, also exercise these functions. Yet it has been expressly held that the county canvassers must exercise this power. If the Legislature may create one board to pass on these ballots, and make their certificate prima facie, why may it not create another board to review its addon, and provide that the certificate of the county canvassers shall not be evidence after a decision by the second board? The Legislature isi given by the Constitution plenary power not only over the subject of elections, but the jurisdiction of the courts which are established by the Constitution; and, if it saw fit to confer upon no court jurisdiction to revise the action of the second board, has it not simply exercised a discretion expressly-conferred upon it? Under its power to regulate the jurisdiction of the courts, could it not have said that no appeal Should lie to this.court in a contested election case? And if it could do this, as it undoubtedly could (just as it did provide in divorce cases), could it not under the same grant of power abolish the action of quo warranto, and say that the circuit court should have no jurisdiction fn such cases? *45An act of the Legislature, will mot be declared void by the court in a case of doubt. The State Legislature is supreme in political matters, except where by plain language or necessary implication power is withheld by the Constitution. The Legislature in the act before us followed a policy obtaining in this State since its organization, — to keep •out of the courts these political questions. The provision that the judgment of the board should be final is of necessity an exclusion of jurisdiction in the courts to review the action of the board, and the Legislature, having power to fix the jurisdiction of the courts and to providte for the trial of contested elections, was authorized to continue the policy that was as old as the State itself. So it was that this court, in Purnell v. Mann, 105 Ky., 87 (20 R., 1146), (48 S. W., 407), held the act in question constitutional. This opinion was written by Chief Justice Lewis. Soon thereafter he retired from the bench, and the question of the validity of the act was again directely raised in Poyntz v. Shackelford, 107 Ky., 546 (21 R,, 1828), (54 S. W., 855), and Sweeney v. Coulter, 109 Ky., 295 (22 R., 885), (58 S. W., 784). The purpose of establishing a court of appeals is to secure not only uniformity, but stability, in the laws of the land. The decisions of the court determining what the law of the State is are the basi-s upon which the life, liberty, and property of the citizen depend, and the business of the State is conducted. The purpose of the Constitution in creating the court is to secure the, people of the State against uncertainty of the" law, so that they may know their rights. The law' of the land is not to depend upon the personnel of the court when thie case comes before it, for, if such were the rule, no one could know what the law of any case would be until it was decided The rule of stare decisis binds the court, and the l>a.w of thle land' as *46settled by previous decisions is as obligatory on it-as on other departments of the government. Under this rule a ’ question expressly -determined by the court, and then again twice affirmed -after a change in its membership, is settled, where these decisions follow a policy long recognized, and a number of previous decisions of the court.
The decision in this ease is very far-reaching in its consequence's. From the beginning in this State the city councils have been made the sole judges of the -eligibility and election of their own. members. This was well known to the constitutional convention. The Legislature has continued these provisions in the laws passed since the adoption of the present Constitution, for the government of the cities of the- State. . See Kentucky Statutes-, secs. 2771, 3048, 3267, 3486, 3635, 3698. The statutes as. to- -all six classes of cities and towns are substantially the same. Such statutes exist in nearly all the ¡States, and -are upheld-. - They are,all unconstitutional, under the rule now laid down by the court, though their validity has never been assailed in this State, so far as I am aware. The same provision is made by law in regard to the school board in many localities, and it has not been supposed that conte-stsin these matters could only be settled in the courts. The public interests require a speedy settlement of -such contests, to the end that the public business may be conducted. Judicial processes air-e entirely inadequate -remedies. By section 4417, Kentucky Statutes, the school superintendent is empowered, for certain causes, to remove any trustee or teacher in his county, upon- five days’ notice of the charges against -him; 'and by section 4453 he is authorized to summon witnesses - and' hear testimony. The validity o-f these statutes was -recognized by thiis court. Matthews v. Rogers, 107 Ky., 236 (21 R., 905), 53 S. W., 413; Superintendent v. Taylor, 105 Ky., 387 (20 R., *471241), (49 S. W., 38). By section 2615, Kentucky Statutes, the board of health is, authorized to revoke a physician’s certificate. - The provision was held bad for indefiniteness, but the power of the Legislature to pass a definite act is recognized. Matthews v. Murphy, supra; Driscoll v. Com., 93 Ky., 393 (14 R., 376), 20 S. W., 431. These and many other similar statutory provisions, which are generally upheld in this country, would seem to be unconstitutional under the rule now 'announced by the court. It is submitted that no man who voted for the adoption of the present Constitution, and none of its framers, had such-a result in mind. The far-s'eeing men whio formulated the policies of the State, by their talent® and patriotism, rendered it illustrious. No sadder illustration .of their wisdom in keeping political questions from the judiciary can be given than the history of this court for the past ten years. In a number of decisions, rendered unanimously the power of the Legislature to create boards to settle election contests wag upheld and recognized. These decisions were followed by the Legislature in the enactment of the statute in question, continuing the policy that had so long existed in the State. The act wfais .obnoxious to many who claimed that-it was unfair in its provisions. Then on all questions as to its validity the courts divided, and stood four to three. .For four years the majority opinions followed the previous rulings. ’These decisions a,re in accord with the great weight of authority elsewhere, and are not in conflict withnanything that the court had before decided. Now, after a change in the personnel of the court, by the same vote of four to three, all this is overturned, and the opposite conclusions established. It would be an interesting study to count up how many statutory provisions long recognized as valid are declared unconstitutional by the opinion now rendered', .'and how *48many previous decisions of this' court it disregard® or overrules. The declaration of the court that arbitrary power can exist nowhere in the State under the Constitution is heartily acquiesced in, but on this- ground it is maintained that the opinion of the court is unwarranted, and beyond the authority conferred on it by the Constitution. I therefore dissent from the judgment of the majority.
Chief Justice Paymter, and Judge White, concur in this dissent.
(Nov. 21, 1901.)